Cook, J.,
dissenting. Today’s majority opinion permits a plaintiff to unilaterally achieve final appealability of an interlocutory order where such finality would otherwise be unavailable. Because this decision constitutes an untenable modification of the Ohio Rules of Civil Procedure, I respectfully dissent.
The issue certified to this court is whether a plaintiff can use Civ.R. 41(A)(1) to convert an interlocutory summary judgment order in favor of one of multiple defendants into a final appealable order by voluntarily dismissing the remaining defendants -without prejudice. This issue poses two essential questions: (1) does Rule 41(A)(1) permit voluntary dismissals of only some of the defendants in a case (a “partial” dismissal) and (2) if so, does that dismissal cause a summary judgment or other interlocutory order as to another defendant to become final and appealable?
The majority approaches the certified issue by asking and answering a different question — one that is not dispositive of this issue. Specifically, the majority focuses upon whether a partial voluntary dismissal nullifies claims against all of the defendants in the case, including those subject to a summary judgment order, or whether it only nullifies the claims against those defendants subject to the voluntary dismissal. The answer to this question is almost intuitive and the majority therefore resolves it with ease. But with that question answered, the certified issue remains undecided. Rather, the applicable Ohio and federal cases illustrate convincingly that the issue must be analyzed in the context of the two essential quéstions set forth above.
I
The first question in deciding the actual certified issue, then, is whether Civ.R. 41(A)(1) permits selective voluntary dismissals as to only certain defendants. But the express language of Rule 41(A)(1) permits the voluntary dismissal of “an action.” Because that language contains no suggestion that the dismissal of individual claims or parties is contemplated, most Ohio courts have held that the term “action” should be given its ordinary meaning and be limited to the dismissal of the entire action, all claims and all defendants. See, e.g., Borchers v. Winzeler Excavating Co. (Apr. 10, 1992), Montgomery App. No. 13297, unreported, 1992 WL 82681; Azar v. Ohio Edison Co. (Jan. 20, 1999), Summit App. No. 19160, unreported, 1999 WL 38192; see, also, Lee v. Gross Lumber Co. (1989), 57 Ohio App.3d 52, 566 N.E.2d 696.
This conclusion is bolstered by a reading of Section (B) of Rule 41. That section concerns involuntary dismissals for failure to prosecute and allows the court to dismiss either an “action or claim.” The use of both terms in Section *599(B) supports the conclusion that the omission of the term “claim” in Section (A) was purposeful.
Also significant is the modifying effect that the majority’s opinion will have on the Civil Rules. Prior to today’s decision, the rules have allowed the dismissal of defendants in three ways: (1) via an amendment to the complaint under Rule 15(A), which is by order of court except during the period of time before a responsive pleading is filed; (2) under a Rule 21 motion, which allows for the dropping of parties in certain instances by order of the court upon motion of the parties; or (3) by dismissing an entire action without prejudice under Rule 41(A)(1) and refiling against a different set of defendants, a tactic that is permitted only once. The majority’s decision today allows circumvention of the safeguards envisioned by these rules by permitting selective dismissal of defendants without leave of court.
Our answer to the first question, therefore, ought to be that Civ.R. 41(A)(1) does not permit voluntary dismissals as to only certain defendants. The term “action” as used in Civ.R. 41(A)(1) should be accorded its ordinary meaning and construed to apply only to the voluntary dismissal of an entire action rather than certain defendants.
II
Even if I were to accept the majority’s assumption — that partial voluntary dismissals are permitted by Civ.R. 41(A)(1) — there still would be the question of the effect of such a dismissal on the part of the case that remains pending. The majority holds that partial dismissal without prejudice of some defendants in an action transforms the interlocutory summary judgment into a final appealable order. I believe that it does not and that the majority bypassed analyzing this point.
Several federal courts have answered this question when faced with the identical situation presented here: an interlocutory order as to one of the defendants or claims in a case (such as the summary judgment rendered for the city in the instant case) and a subsequent voluntary dismissal without prejudice of the remaining claims or defendants. In almost every case, interpreting rules nearly identical to our own, the federal courts have adamantly concluded that a voluntary dismissal without prejudice of less than all the defendants or claims fails to terminate the action, and the interlocutory orders remain interlocutory. See, e.g., Chappelle v. Beacon Communications Corp. (C.A.2, 1996), 84 F.3d 652.
In Chappelle, the court reasoned that because a dismissal without prejudice can always be refiled, there is insufficient finality in the action to render the remaining interlocutory orders final. The court noted, “because a dismissal without prejudice does not preclude another action on the same claims, a plaintiff *600who is permitted to appeal [a prior adverse determination] following a voluntary-dismissal without prejudice will effectively have secured an otherwise unavailable interlocutory appeal.” Chappelle, 84 F.3d at 654. Sufficient finality is achieved, the court found, only where the dismissals are filed with prejudice. Id. See, also, Fletcher v. Gagosian (C.A.9, 1979), 604 F.2d 637, 639 (rejecting the idea that “the policies against multiplicity of litigation and against piecemeal appeals may be avoided at the whim of a plaintiff’); Dannenberg v. Software Toolworks, Inc. (C.A.9, 1994), 16 F.3d 1073.
So, even if I were to accept the proposition that Civ.R. 41(A)(1) allows a partial voluntary dismissal without prejudice, I cannot agree that such a dismissal converts the existing summary judgment order to a final appealable order.
Conclusion
Civ.R. 41(A)(1) does not permit plaintiffs to voluntarily dismiss fewer than all of the defendants in their action. Accordingly, I would affirm the appellate court’s decision holding the purported dismissal of the defendants a nullity and dismissing the appeal for lack of a final appealable order.